Office of Chief Counsel
Internal Revenue Service

Memorandum
Number: AM2009-005
Release Date: 7/2/09
CC:INTL:B01:NEChowdhry
PRENO-143653-08
UILC:

9114.01-17

date:

June 26, 2009

to:

from:

subject:

Barry Shott
Deputy Commissioner (LMSB)
Steven A. Musher
Associate Chief Counsel (International)

U.S. Source Retainer Fees and Ranking and Placement Bonuses Derived by
Professional Golf and Tennis Players from On-Court Endorsement Contracts
This general legal advice memorandum addresses the characterization of U.S. source
retainer fees and ranking and placement bonuses paid pursuant to “on-court
endorsement contracts” to non-resident alien (hereinafter “foreign”) professional golf
and tennis players under the Internal Revenue Code (the “Code”) and the 2006 U.S.
Model Income Tax Convention (the “2006 U.S. Model”).
Issues:
1. Retainer fees
a. Whether retainer fees paid to foreign professional golf and tennis players
pursuant to on-court endorsement contracts should be characterized as
income from personal services, royalties, or both under the Code?
b. Whether such retainer fees should be classified under the 2006 U.S.
Model as business profits under Article 7, royalties under Article 12, or
income derived by a sportsman under Article 16?
2. Ranking and placement bonuses
a. Whether ranking and placement bonuses paid to foreign professional golf
and tennis players pursuant to on-court endorsement contracts should be

PRENO-143653-08

2

characterized as income from personal services, royalties, or both under
the Code?
b. Whether such ranking and placement bonuses should be classified under
the 2006 U.S. Model as business profits under Article 7, royalties under
Article 12, or income derived by a sportsman under Article 16?
Conclusions:
1. Retainer fees
a. The character of retainer fees will depend on whether a sponsor is
retaining the golf or tennis player to perform personal services, to use his
or her name and likeness rights independently of any meaningful
performance of services, or to do both. Based on the terms of, and
performance by the parties to, the typical on-court endorsement contract,
the sponsor is retaining the player to perform personal services. The
incremental value to the player, if any, for granting the sponsor the right to
use his or her name and likeness rights on a stand-alone basis apart from
those services is de minimis. Accordingly, retainer fees paid pursuant to
these contracts should be characterized as income from personal services
and, to the extent the fees relate to services performed in the United
States, taxed on a net basis at graduated rates. In the atypical situation in
which a player can establish that the sponsor retained the player to use
his or her name and likeness rights on a stand-alone basis (for example,
to market a signature line of equipment), a portion of the retainer fees may
be characterized as royalties and, depending on the facts, may be
effectively connected with the conduct of that player’s U.S. trade or
business.
b. Based on the terms of, and performance under, a typical on-court
endorsement contract, all or substantially all of the retainer fees derived by
golf and tennis players are from their personal activities as such, and thus
are classified as income derived by a sportsman under Article 16
(Entertainers and Sportsmen) of the 2006 U.S. Model. Article 16 governs
the taxation of retainer fees derived from any use of the player's name or
image that is directly or indirectly related to his or her personal activities as
an athlete. Retainer fees derived from the use of a player’s name or image
that is not so related, as may be the case under certain “off-court
endorsement contracts,” would generally be classified as business profits
under Article 7 (Business Profits).
2. Ranking and placement bonuses

PRENO-143653-08

3

a. Ranking and placement bonuses paid to golf and tennis players pursuant
to on-court endorsement contracts are characterized as income from
personal services under the Code.
b. Ranking and placement bonuses paid to players pursuant to on-court
endorsement contracts are classified as income derived by a sportsman
under Article 16 of the 2006 U.S. Model. These bonuses are paid to golf
and tennis players for their personal activities as such.
Facts:
On- and off-court or -course (collectively, “on-court” and “off-court”) endorsement
contracts are an industry-wide practice in golf and tennis. Endorsement contracts that
require an athlete to display, wear, or use equipment, clothing, footwear, and other
items, such as a patch with the sponsor’s logo, during sports-related activity are
categorized as on-court. Endorsement contracts for all other products are categorized
as off-court.1 The majority of ranked golf and tennis players have on-court endorsement
contracts. Conversely, very few of them have off-court endorsement contracts.
1. Elements of on-court endorsement contracts
On-court endorsement contracts vary little, without regard to which player is giving the
endorsement or which product is being endorsed. The period of the contract can be
anywhere from one to five years for a major equipment or clothing manufacturer,
generally with options to extend. Sleeve patches may be negotiated for a single
important match, major tournament, or a prolonged period of time. The territorial scope
of the contract varies, often according to underlying employment restrictions.
Under an on-court endorsement contract, the golf or tennis player generally receives a
retainer fee for—
1. wearing or using the sponsor's product;
2. making promotional appearances;
3. participating in photo and filming days; and
4. permitting the sponsor to use his or her name, nickname, initials, autograph,
voice, video or film portrayals, facsimile signature, likeness, image,
representations, or combinations thereof, in connection with the advertisement,
promotion, and sale of products (collectively, “name and likeness rights”).

1

Off-court endorsement contracts fall into two general categories: a contract for the endorsement of a
product that is sold in the athlete’s home country or, where a player has world-wide recognition, a
contract for the endorsement of a product that is globally marketed.

PRENO-143653-08

4

The player is generally required to exclusively use, wear, or display the product’s logo
during competition, practice, or any other sports-related activity. In addition, the player
is obligated to use his or her best efforts to display the sponsor’s products, even when
attending photograph sessions for another sponsor’s product.
Contract requirements relating to promotional appearances and photo and filming days
generally have the same terms. The number of days or appearances that a player has
to make is specified: typically one or two for photo and filming days, and between two
and six for promotional appearances. The player’s competition schedule must be
accommodated when arranging promotional appearances, and photo and film days.
Generally, days that the sponsor chooses not to use are not carried over from one
contract year or term to the next. The retainer fee is not reduced for any unused days.
The sponsor has the right to promote its products by using the player’s name and image
in its advertising and promotional materials. Generally, the contract will state that the
license to use the player’s name and likeness is royalty-free, or that no additional
compensation is paid for such rights. The player has the right to approve any
advertising used by the sponsor, however, the contract will state that time is of the
essence when reviewing advertising material connected to an important tournament at
which the player wins or places. The sponsor may also contract for the use of a screengrab (a frame from a live action reel) from an actual tournament in its worldwide
advertising. In addition, some contracts will require the player to model for broadcast,
internet, print, or display materials.
2. Compensation under on-court endorsement contracts
The compensation package generally consists of a base in the form of a retainer fee
plus bonuses. The contract will specify whether the retainer fee is paid quarterly, biannually, or on some other basis.2 It will also state that the retainer fee is subject to
minimum play and/or reduction clauses.3 Under these clauses, if the player fails to play
in a certain number of tournaments, takes a lengthy absence from playing, or falls out of
the rankings, the retainer fee may be reduced or the contract may be terminated. Often,
an endorsement contract will specify an amount or percentage by which an annual
retainer fee will increase (or decrease) in the next contract term if the player attains (or
fails to attain) a certain ranking.
2

On rare occasions, an endorsement contract, on- or off-court, will provide for an athlete’s signature line
of products in exchange for a percentage of net income from the sale of the products. Such agreements
tend to be with athletes that are or were top players in their sport for a substantial period of time, making
them recognizable and appealing to a wide age demographic; Arnold Palmer, for example, and his line of
“Peerless” clubs.
3
For example, a contract will typically state that a golfer must play a minimum of two complete rounds in
a minimum of thirty tournaments during each contract year, including a minimum of twenty U.S. PGA Tour
events and ten European Tour events. Only those events that count toward the official money list for
each tour will satisfy the minimums. Major Championships are counted as two events. If, due to illness
or injury, the golfer is unable to play in thirty tournaments, the annual base retainer will be decreased on a
pro rata basis. Thus, if the golfer plays in four out of the thirty tournaments, the adjusted annual base
retainer will be 4/30 x the annual base retainer for that year.

PRENO-143653-08

5

On-court endorsement contracts generally provide for placement and ranking bonuses
in addition to the retainer fee. A player earns a placement bonus for a specific finish in
a specific tournament.4 Placement bonuses are higher for finishes at Grand Slam5
tournaments or Major Championships6 than for finishes at other tennis and golf
tournaments. The contract will specify when a bonus payment will be made (for
example, within 30 days of the win), and that no payment will be made unless at all
times during the relevant tournament or event the athlete carried, wore, and/or played
with all the endorsed products as required by the terms of the agreement.
A ranking bonus is paid if a player attains a certain rank on a specified system. The
contract will provide how and/or when rank is calculated: at year end, as an average
over a specific period of time, or in some other manner. Professional men’s tennis
players generally receive a ranking bonus based on ATP (Association of Tennis
Professionals) Champions Race rank7 at year end while professional women’s tennis
players receive bonuses based on WTA (Women’s Tennis Association) rankings. In
men’s golf, bonuses are paid based on a position on the European Tour Official Money
List,8 U.S. PGA Tour Money List,9 and/or Official World Golf Ranking. Bonuses may
also be paid for the PGA and European Tour Player of the Year awards.
3. Other contract terms and conditions
A sponsor may terminate an on-court endorsement if, during the contract period, the
player retires from professional competition; tests positive for drugs; falls below a
specified rank for a specified length of time; is inactive for a certain time period (for
example, two consecutive months), for whatever reason; is banned from play by the
governing body of the athlete’s sport; or commits any act or becomes involved in any
situation that brings the athlete into public disrepute, contempt, scandal or ridicule,
offends public opinion or the sensibilities of any substantial class or group, materially
reduces the value of the endorsement, or violates public morality or decency.
Law:

4

There are also a small number of endorsement contracts that provide for an athlete to play at a specific
(and generally lesser-known) tournament for a fixed sum. Usually, the tournament is in the player’s
country of residence, or a country in which the athlete enjoys a high degree of fame and visibility.
5
These include the U.S. Open, French Open, Australian Open, and Wimbledon.
6
These include The Masters, U.S. Open, British Open, and PGA Championship.
7
In men’s tennis, events categories award winner’s ranking points. For example, Grand Slam events
award 1,000 winner ranking points. The ATP publishes weekly rankings, ATP entry rankings, 52-week
rolling rankings, and ATP Champions Race. The Entry Ranking is the cumulative points earned in the
past 52 weeks, except for the Tennis Masters Cup, the points of which are dropped following the last ATP
event of the year. It is used to determine qualification for entry and seeding in all tournaments for both
singles and doubles. The player with the most points by season’s end is the top ranked player in the
world.
8
Also known as the Order of Merit, this is the total official money earned by a player on all European
member tours.
9
This is the total official money earned by a player on all U.S. PGA member tours.

PRENO-143653-08

6

1. Taxation of services and royalty income derived by nonresident aliens
Under the Code, income derived by foreign athletes is taxable in the same manner as
income derived by other nonresident aliens: income that is effectively connected with
the conduct of a trade or business within the United States is taxed at graduated rates
on a net basis, and U.S. source income that is not effectively connected with a U.S.
trade or business is subject to a 30% withholding tax. I.R.C. § 871(a), (b).
Under section 864(b), a “trade or business within the United States” includes the
performance of personal services within the United States at any time within the taxable
year.10 Under sections 861(a)(3) and 862(a)(3), income from labor and personal
services is sourced where the services are provided.11 Consequently, income that a
foreign athlete derives as salary, fees, wages, compensation, bonuses, and prize
winnings for performances in the United States will be effectively connected U.S. source
income, and taxed under section 871(b) at applicable graduated rates.12 Deductions
are allowed under section 873(a) to the extent they can be allocated or apportioned to
effectively connected income.
Royalties derived from sources within the United States are generally subject to a 30%
withholding tax on a gross basis unless the royalties are effectively connected with the
conduct of a trade or business in the United States. Under section 864(c)(2), U.S.
source royalty income may be effectively connected with the conduct of a U.S. trade or
business if it is either derived from assets used in or held for use in the conduct of such
trade or business, or the activities of such trade or business are a material factor in the
realization of the royalty.13 If an athlete derives royalty income that is effectively
connected with the conduct of a trade or business in the United States, it will be taxable
in the same manner as personal services income—at applicable graduated rates on a
net basis. I.R.C. § 871(b).
Under section 861(a)(4), royalties from property located in the United States or from any
interest in such property, including royalties for the use of, or for the privilege of using, in
the United States “patents, copyrights, secret processes and formulas, good will, trademarks, trade brands, franchises, and other like property,” are sourced within the United
States.14 The term “other like property” has not been defined by the Code or
regulations.
10

But see section 864(b)(1) for a limited exception, generally not applicable in the case of a highly paid
nonresident athlete.
11
The Code provides a de minimis exception to the sourcing rule parallel to that in section 864(b)(1).
12
When a foreign athlete receives income from events that are in the United States and in foreign
countries, the income from services is allocated between U.S. and foreign sources, and only the former is
taxable by the United States. See Treas. Reg. § 1.861-4(b)(2).
13
Under section 864(c)(4)(B)(i), royalties from sources without the United States may be effectively
connected with the conduct of a trade or business only if the royalties are 1) derived from the active
conduct of a U.S. trade or business, and 2) attributable to an office in the United States.
14
Determining whether a royalty is from U.S. or foreign sources is a difficult task. Courts have considered
what constitutes a reasonable allocation method for sourcing lump sum royalty payments between U.S.
and foreign sources in Misbourne Pictures Ltd. v. Johnson, 189 F.2d 774, 775 (2d Cir. 1951); Molnar v.

PRENO-143653-08

7

2. Name and likeness rights
Currently, twenty-eight states recognize the right of publicity by common law or statute.
In some states, the scope of the right of publicity, which originally protected an
individual’s name and likeness, has been broadened to include nicknames, drawings,
voices, and impersonators.15 There is no federally protected right of publicity.
The right of publicity16 has been defined as the right of an individual to control the
commercial use of his identity.17 The term was first used in Haelan Laboratories, Inc. v.
Topps Chewing Gum, Inc., 202 F.2d 866 (2d Cir. 1953). In Haelan, a chewing-gum
company entered into contracts with professional baseball players giving it the exclusive
right to use each player’s photograph in connection with the sale of its chewing gum. Id.
at 867. The players also agreed not to grant any other gum manufacturer a similar right
during the term of the contract. Id. Subsequently, some of the players contracted with
Topps, a rival chewing-gum manufacturer, for the use of their photographs in
connection with the sale of Topps’ gum. Id.
The Court of Appeals for the Second Circuit held that a man has a right in the publicity
value of his photograph, including the right to grant the exclusive privilege of publishing
his picture. Id. The court stated:
This right might be called a ‘right of publicity.’ For it is common knowledge
that many prominent persons (especially actors and ball-players), far from
having their feelings bruised through public exposure of their likenesses,
would feel sorely deprived if they no longer received money for authorizing
advertisements, popularizing their countenances, displayed in
newspapers, magazines, busses, trains and subways. This right of
publicity would usually yield them no money unless it could be made the
subject of an exclusive grant which barred any other advertiser from using
their pictures.
Id. at 868. The court held further that the licensees and assignees of a right of publicity
had a cause of action against infringing third parties. Id. at 869. 18
Commissioner, 156 F.2d 924 (2d Cir. 1946), aff’g 4 T.C.M. 951 (1945); Rohmer v. Commissioner, 153
F.2d 61, 65 (2d Cir. 1946), aff’g 5 T.C. 183 (1945); and Estate of Marton v. Commissioner, 47 B.T.A. 184
(1942). The courts have generally held that if taxpayers do not demonstrate a reasonable method for
allocating royalties from property used within and without the United States, all of the royalties should be
treated as from U.S. sources.
15
Allen v. Nat’l Video, Inc., 610 F. Supp. 612, 624 (S.D.N.Y. 1985) (celebrity look-alike); Midler v. Ford
Motor Co., 849 F.2d 460, 463 (9th Cir. 1988) (voice attributes); Motschenbacher v. R.J. Reynolds
Tobacco Co., 498 F.2d 821, 827 (9th Cir. 1974) (racecar)
16
The right of publicity, in turn, has evolved from an individual’s right of privacy.
17
See 1 J. THOMAS MCCARTHY, THE RIGHTS OF PUBLICITY AND PRIVACY § 1.3 (2d ed. 2003).
18
The court observed that “[w]hether [the right of publicity] be labeled a ‘property’ right is immaterial; for
here, as often elsewhere, the tag ‘property’ simply symbolizes the fact that courts enforce a claim which
has pecuniary worth.” Haelan, F.2d at 868. In a case decided after Haelan, the Tax Court seemingly
concluded that the right of publicity was not property, holding that income from the sale of a right of

PRENO-143653-08

8

3. Treatment of name and likeness rights under the Code
The characterization of payments for the use of name and likeness rights arises in a
number of contexts. There are two authorities to which taxpayers generally cite as
support for their claim that the income they derive from on-court endorsement contracts
should be characterized as a royalty.19 The first is a line of unrelated business income
tax (“UBIT”) decisions commonly referred to as the “affinity credit card cases.” The
second is Kramer v. Commissioner, 80 T.C. 768 (1983), a non-UBIT decision.
In the affinity credit card cases, a financial institution would contract with a tax-exempt
organization for the use of its name and logo on the financial institution’s credit cards,
which it marketed to the tax-exempt organization’s members by using a mailing list that
the tax-exempt organization provided. In return, the tax-exempt organization was paid a
fee calculated as a percentage of the amount of the total purchases made with the
credit cards. The issue before the courts was how to characterize the fees.
The courts held that affinity credit card agreements generally give rise to royalties
because the agreements are primarily for the use of the tax-exempt organization’s
name, and not any services the tax-exempt organization provides in connection with its
mailing list. In so holding, the courts concluded that the services performed by the taxexempt organization under the agreements are de minimis, and appropriate to protect
the value of the intangible–the tax-exempt organization’s good name and reputation—
that is being licensed.20
In Kramer, the issue was whether royalty income earned by Jack Kramer, a retired
professional tennis player, qualified as earned income for purposes of the maximum tax
on earned income and the computation of the maximum deductible contribution to a
self-employment pension (Keogh) plan. Kramer, 80 T.C. at 769. Kramer’s income
consisted of contractual payments from Wilson, a sporting goods company, for a
publicity does not give rise to capital gain and is taxable as ordinary income. Miller v. Commissioner, 35
T.C. 631 (1961). In upholding the Tax Court’s decision, the Court of Appeals for the Second Circuit
stated:
It is clear to this Court, at least, that many things can be bought and sold which are not
‘property’ in any sense of the word. One can sell his time and experience, for instance,
or, if one is dishonest, one can sell his vote; but we would suppose that no one would
seriously contend that the subject matter of such sales is ‘property’ as that word is
ordinarily understood. Certainly no one would contend that such subject matter was
inheritable. We conclude, therefore, that not everything people pay for is property.
Miller v. Commissioner, 299 F.2d 706 (2d Cir. 1962). More recently, however, courts have held that the
right of publicity is descendible and subject to estate tax. Estate of Andrews v. United States, 850 F.
Supp. 1279 (E.D. Va. 1994); Jim Henson Prods. v. John T. Brady & Assoc., 867 F. Supp. 175, 189-90
(S.D.N.Y. 1994); Price v. Hal Roach Studios, 400 F. Supp. 836 (S.D.N.Y. 1975).
19
Taxpayers also refer to Chief Counsel Advice Memoranda (“CCA”) 199938031 (Sept. 24, 1999). See
infra note 32.
20
See Oregon State University Alumni Association v. Commissioner, T.C. Memo 1996-34 (1996), aff’d,
193 F.3d 1098 (9th Cir. 1998); Common Cause v. Commissioner, 112 T.C. 332 (1999), and its identical
companion case, Planned Parenthood Federation of America, Inc. v. Commissioner, T.C. Memo 1999206 (1999).

PRENO-143653-08

9

signature line of tennis racquets. Id. at 770. Kramer received 2.5% of the net income
from the sale of all tennis racquet frames and other tennis equipment bearing his name
in return for his best efforts to promote such products. Id.
Treas. Reg. § 1.401-10(c) defines earned income as the net earnings from selfemployment to the extent such earnings constitute compensation for personal services
actually rendered within the meaning of Code section 911(b). Id. at 779. Thus, the Tax
Court had to determine whether Kramer’s royalty income was for personal services
such that it qualified as earned income. Id. The court concluded that the royalty
income was primarily for the grant of the right to use Kramer’s name, facsimile
signature, and the like, and only secondarily for Kramer’s personal services promoting
his signature line of Wilson products. Id. at 781. The court held that, based on the
limited evidence before it, 70% of the royalties Kramer received were compensation for
the right to use his name, facsimile signature, and the like, and the remaining 30% of
the royalties was compensation for personal services that qualified as earned income.
Id. at 782.
4. Relevant treaty articles
As a general rule, the country in which an item of income arises (the source state) will
apply its internal law to determine the character of that income. This, in turn, will
determine the treaty article that governs how that income is taxed. In some cases,
however, the treaty will characterize income without regard to the source state’s internal
law. This occurs either because the treaty defines what is included (or not) in a
category of income, or because the treaty requires a particular characterization under
certain circumstances.
In the case of endorsement income earned by a foreign golf or tennis player, it is
necessary to consider the scope of several different treaty articles:21 Articles 16
(Entertainers and Sportsmen),22 12 (Royalties), or 7 (Business Profits).23 Article 16(1)
provides in relevant part:
Income derived by a resident of a Contracting State . . . as a sportsman,
from his personal activities as such exercised in the other Contracting
State, which income would be exempt from tax in that other Contracting
21

Article 14 (Income From Employment) may also apply in the unusual situation in which the player is an
employee of the sponsor.
22
Article references are to the 2006 U.S. Model Convention (unless otherwise noted), which reflects the
U.S. Department of the Treasury’s current tax treaty policy.
23
Article 7 includes income from the performance of independent personal services in its definition of
business profits. Generally, in older treaties, Article 14 (Independent Personal Services) applies instead
of Article 7 with the same tax consequences. Article 7 provides in relevant part:
The profits of an enterprise of a Contracting State shall be taxable only in that State
unless the enterprise carries on business in the other Contracting State through a
permanent establishment situated therein. If the enterprise carries on business as
aforesaid, the profits of the enterprise may be taxed in the other State but only so much
of them as are attributable to that permanent establishment.

PRENO-143653-08

10

State under the provisions of Article 7 (Business Profits) and 14 (Income
from Employment) may be taxed in that other State, except where the
amount of the gross receipts derived by such . . . sportsman, including
expenses reimbursed to him or borne on his behalf, from such activities
does not exceed twenty thousand United States dollars ($20,000) . . . for
the taxable year of the payment.
The Treasury Department’s Technical Explanation (TE)24 to Article 16 observes that:
As explained in paragraph 9 of the Commentary to Article 17 of the OECD
Model, Article 16 of the Convention applies to all income connected with a
performance by the entertainer, such as appearance fees, award or prize
money, and a share of the gate receipts. Income derived from a
Contracting State by a performer who is a resident of the other
Contracting State from other than actual performance, such as royalties
from record sales and payments for product endorsements, is not covered
by this Article, but by other articles of the Convention, such as Article 12
(Royalties) or Article 7 (Business Profits).
(Emphasis added.) Paragraph 9 of the Commentary to Article 1725 of the OECD Model
provides:
Besides fees for their actual appearances, artistes and sportsmen often
receive income in the form of royalties or of sponsorship or advertising
fees. In general, other Articles would apply whenever there was no direct
link between the income and a public exhibition by the performer in the
country concerned. Royalties for intellectual property rights will normally
be covered by Article 12 rather than Article 17 . . ., but in general
advertising and sponsorship fees will fall outside the scope of Article 12.
Article 17 will apply to advertising or sponsorship income, etc. which is
related directly or indirectly to performances or appearances in a given
State. Similar income which could not be attributed to such performances
or appearances would fall under the standard rules of Article 7 or Article
15, as appropriate. . . .
(Emphasis added.) Thus, fees paid for product endorsements come within the scope of
Article 16 if the endorsements are related directly or indirectly to the performance itself.
The TE to Article 16 states:
In determining whether income falls under Article 16 or another article, the
controlling factor will be whether the income in question is predominantly
attributable to the performance itself or to other activities or property
24

The Technical Explanation is an official guide to the Convention. It reflects the policies behind
particular Convention provisions, as well as understandings reached with respect to the application and
interpretation of the Convention.
25
Article 17 is the OECD Model counterpart to Article 16 of the 2006 U.S. Model.

PRENO-143653-08

11

rights. For instance, a fee paid to a performer for endorsement of a
performance in which the performer will participate would be considered to
be so closely associated with the performance itself that it normally would
fall within Article 16. Similarly, a sponsorship fee paid by a business in
return for the right to attach its name to the performance would be so
closely associated with the performance that it would fall under Article 16
as well.
Under Article 12(2) of the 2006 U.S. Model,26 the term "royalties" means:
a) payments of any kind received as a consideration for the use of, or right
to use, any copyright of literary, artistic, scientific or other work (including
cinematographic films), any patent, trademark, design or model, plan,
secret formula or process, or for information concerning industrial,
commercial or scientific experience; and
b) gain derived from the alienation of any property described in
subparagraph a), to the extent that such gain is contingent on the
productivity, use, or disposition of the property.
Because the term royalties is defined by the Convention, as the TE to Article 12
observes, its meaning is independent of domestic law. Undefined terms that are
included within the definition of royalties, however, take their meaning according to
domestic law.27 Thus, for example, domestic law would apply to determine the meaning
of “copyright” and “trademark.”
Payments that do not qualify as royalties under Article 12 are usually classified as
business profits under Article 7, and therefore exempt from tax unless they are
attributable to a permanent establishment or other fixed place of business in the United
States. If such payments are derived by a sportsman in connection with a performance

26

Some U.S. tax treaties define “royalties” to include payments in consideration for the use of a right or
property that is like one of those previously enumerated by the definition. For example, Article 12(2) of
the 2002 U.S.-U.K. income tax treaty (“U.K. Treaty”) provides:
The term "royalties" as used in this Article means:
a) any consideration for the use of, or the right to use, any copyright of literary, artistic,
scientific or other work (including computer software and cinematographic films) including
works reproduced on audio or video tapes or disks or any other means of image or sound
reproduction, any patent, trade mark, design or model, plan, secret formula or process, or
other like right or property, or for information concerning industrial, commercial or
scientific experience;
(Emphasis added.) While the TE to the 1996 U.S. Model does not define the scope of “other like right or
property,” it does include an example in which income attributable to one of the rights described in Article
12 (specifically, endorsement income for the use of an artist’s photograph to promote a film at a screening
attended by the artist) is nevertheless governed by Article 16.
27
Paragraph 2 of Article 3 (General Definitions) provides that terms not defined by treaty take their
meaning from the law of the country to which the taxes applies.

PRENO-143653-08

12

in the United States, they will be governed by Article 16 and taxable, even if the
payments would otherwise be exempt from tax under Article 7.
The Taxation of Income Derived From Entertainment, Artistic and Sporting Activities, an
OECD pamphlet published in 1987 (the “OECD A&E report”), provides additional insight
into the interrelationship between Articles 7, 12, and 16.28 The report discusses the
types of income subject to the provisions of Article 17 (Artistes and Sportsmen) and
acknowledges “the difficulties inherent in taxing artistes and athletes, who receive a
large variety of types of income from different sources.” It considers narrowly
interpreting Article 17 such that—
only income deriving directly from an exhibition—normally in public or on
television, in respect of live performance or of the first transmission of a
recording—of the artistes’ or athletes’ talents would fall under Article 17,
and all other types of income would be taxed in accordance with other
relevant rules of the 1977 Model Convention.
It also considers whether broadly interpreting Article 17 is justified because—
the complexity of the contracts (often so-called package deals) governing
the exercise of these activities, and the forms of payments received
(frequently qualified as “royalties” for tax avoidance purposes) make it
impossible for tax authorities to identify each of them separately, and
since the payments are connected, they should all be brought within the
scope of Article 17.
The report adopted neither extreme. A broad interpretation was disfavored on the
theory that it would render meaningless many of the provisions—in particular Articles 12
and 14—dealing with indirect income habitually received by artistes and athletes over
and above any direct remuneration, and because it would also be inappropriate to bring
genuine royalties into the scope of Article 17. The report concluded:
[W]ith regard to the application of Article 17, account should be taken of
the extent to which the income was connected with the actual activity of
the artiste and athlete in the country concerned. In general, Articles other
than Article 17 would apply whenever there were no direct link between
the income and a public exhibition by the performer in the country
concerned. On the contrary, advertising or sponsorship income paid
especially in connection with a performance (whether before or after the
event) would fall under Article 17.

28

The U.S. and OECD Model treaties have nearly identical Articles 7, 12, and 16 (17 in the OECD
Model).

PRENO-143653-08

13

(Emphasis added). This report formed the basis for paragraph 9 of the Commentary to
Article 17 of the OECD Model in 1992, referenced in the TE to Article 16 in the 2006
U.S. Model.
Analysis
1. Characterization of retainer fees under the Code
The characterization of retainer fees derived by a nonresident golf or tennis player
under an on-court endorsement contract depends on what the athlete is required to do
to earn the fees: perform services, allow the sponsor to use a valuable intangible
property right, or some combination of the two. To determine the expectation of the
parties, the analysis centers on the contract language and the parties’ performance in
carrying out the contract.
The analysis begins with the terms of the contract. Boulez v. Commissioner, 83 T.C.
584, 585 (1984); Arkansas State Police Association, Inc. v. Commissioner, 282 F.2d
556, 560 (8th Cir. 2002). The terms of the contract are not determinative, however, of
whether a payment is for services or royalties. Boulez v. Commissioner, 83 T.C. at
591.29 The parties’ performance under the contract is evidence of their expectations at
the time the contract was formed. Kramer v. Commissioner, 80 T.C. 768 (1983).
Finally, contractual payments that may be attributable to the performance of personal
services and the use of a valuable intangible property right should be bifurcated
between the two only where the amount in either category is not de minimis.30
With these case law principles in mind, the question presented is whether the sponsor is
paying the retainer fee for the player’s services, for the use of the player’s name and
likeness to promote its products, or for both. If the sponsor is paying the retainer fee for
both, is the amount attributable to either category de minimis such that there is no need
to allocate the retainer fee between the two?
Clearly, the terms of the contract require a player to perform services. Typically, the
contract specifies the number of tournaments in which the golf or tennis player must
compete, including U.S. PGA and European and Grand Slam events. If, for any reason,
29

In Boulez, Pierre Boulez, a well-known conductor, entered into a contract with CBS Records for the
recording of a minimum of two LPs in the United States. Boulez, 83 T.C. 584, 586. Under the terms of
the contract, Boulez agreed not to make similar recordings for others during the term of the contract and
for a period of 5 years thereafter; his services were acknowledged to be unique and extraordinary; and
his remuneration was conditioned on his performances, with the caveat that it would be suspended for
nonperformance due to illness, injury, accident, or refusal to work. Id. at 592. Although the contract
stated that Boulez was to be paid royalties, the court concluded that that the parties intended a contract
for personal services, rather than one involving the sale or licensing of any property. Id. at 593.
30
In Kramer, for example, the court held that 70% of the payments Kramer received represented royalties
for the right to use his name, facsimile signature, and other like rights, and 30% represented royalties for
promotional services. On the other hand, courts have not bifurcated a payment between income for
personal services and a royalty payment when the income attributable to the personal services was a de
minimis amount. See supra text accompanying note 20.

PRENO-143653-08

14

the player is unable to compete in the requisite number of tournaments, the retainer fee
will generally be decreased on a pro rata basis. For example, if the player is required to
compete in twenty tournaments for the year, and only competes in four, the adjusted
retainer fee will be 4/20 of the total retainer fee possible for the contract term.
However, the terms of the contract also grant the sponsor the right to use the player's
name and likeness in promoting its products. Although they do not specify the manner
in which the player’s name and likeness will be used, they generally state that the player
is not agreeing to endorse a signature line of products. They also state that the license
to use the player’s name and likeness is royalty free, or that no additional compensation
will be paid if the sponsor uses the player’s name and likeness.
Taken as a whole, the terms of the typical on-court endorsement contract support the
conclusion that it is a contract for services, and the amount of the retainer fee that the
sponsor pays for the right to use the player’s name and likeness is de minimis. The
retainer fee is exclusively tied to the player’s ability to compete in sporting activities. No
portion of the retainer fee is allocated to promotional activities using the player’s name
and likeness. Thus, while such use is not precluded, it is not anticipated.
The performance of the parties supports this conclusion. The golf or tennis player
under contract must compete to earn the retainer fee. Conversely, the retainer fee is
not related to whether the sponsor uses the name and likeness of a player in connection
with print or media advertising. The inference to be drawn from this is that the player’s
value to the sponsor is as a walking billboard, and that the sponsor relies on the
broadcast of the live event in conjunction with the publicity the event generates (before,
during, and after it takes place) to promote the sale of its products.31
31

Support for this argument may be found in the business and methodology of endorsement valuation.
Sponsorship Research International (“SRI”) analyzed the final round of The Masters, particularly the
amount of exposure the Nike ball played by Tiger Woods received due to his chip-in on the 16th hole.
According to SRI, the live camera shot of the Nike ball nearing the cup and sitting on the edge resulted in
four seconds of “clear exposure” for Nike. There was another six seconds in a close-up shot before the
ball was struck, and five replays of the chip-in. This resulted in $233,333 worth of gross advertising
value, based on the $250,000 spot rate for the CBS broadcast. SRI estimated that five to seven times
more value was achieved from subsequent replays of the chip-in on local news and highlight shows, as
well as print and internet viewing of the shot. Thomas Bonk, Chip for the Ages, L.A. TIMES, Apr. 5, 2006,
at D1.
In 2008, Nike again scored big at both Wimbledon and The Masters. At Wimbledon, Roger Federer and
Rafael Nadal, the men’s finalists, both wore Nike during the longest final in Wimbledon history. Federer
wore seven gold swooshes (one on his shirt, one on his bandana, one on his wristband, and one on each
of his socks and shoes) and Nadal wore eleven black swooshes (one on his shirt, one on his bandana,
one on each of his wristbands, one on his shorts, one on each of his socks, and two on each of his
shoes). Between the two players, Nike’s logo was featured for 35 minutes and 23 seconds, equaling
$10,615,000 worth of equivalent advertising time, according to Eric Wright of sponsorship evaluation firm
Joyce Julius & Associates. That does not include the exposure Nike received from replays on other
networks and print coverage. Darren Rovell, Nike Scores Big “Ad In” At Wimbledon, CNBC, Jul. 8, 2008,
http://www.cnbc.com/id/25589218.
At the 2008 Masters, the top three finishers—Stewart Clink, Tiger Woods, and Trevor Immelman—all
wore Nike for a combined exposure of approximately one-fifth of the entire broadcast, the in-broadcast

PRENO-143653-08

15

Some player’s have asserted that a significant portion, if not all, of the retainer fee they
earn is a payment for the use of their name and likeness rights because the amount of
the fee is based on the player’s established celebrity status or “star quality.” This
argument is without merit. Although it is true that the retainer fee (and bonuses) paid to
a very popular and successful player will exceed those paid to a lesser known player,
this does not negate the fact that an on-court endorsement contract is fundamentally a
contract for services. The amount of compensation that unrelated parties will pay for
personal services takes into account the qualities of the individual providing the
services, including that individual’s reputation and name recognition. Accordingly, a
retainer fee paid pursuant to the typical on-court endorsement contract should be
treated solely as a payment for services. Celebrity or “star quality” does not form the
basis for allocating the retainer fee between services and royalty income.
2. Treatment of retainer fees under treaties
Assuming an on-court endorsement contract is treated as a contract for services, in the
case of an athlete who is a resident of a country that has entered into an income tax
treaty with the United States, it will be necessary to determine which treaty article
governs the taxation of those services: Article 7 (Business Profits) or Article 16
(Entertainers and Sportsmen). While there have been a number of iterations of the
standard for determining when endorsement income falls within Article 16, they are all
relatively consistent with one another. The OECD A&E report considers endorsement
income to fall within the scope of Article 17 if the income is “connected with the actual
activity of the artiste and athlete in the country concerned. . . . [A]dvertising or
sponsorship income paid especially in connection with a performance (whether before
or after the event) would fall under Article 17.” Paragraph 9 of the OECD Commentary
to Article 17 observes that “[i]n general advertising and sponsorship fees will fall outside
the scope of Article 12. Article 17 will apply to advertising or sponsorship income, etc.
which is related directly or indirectly to performances or appearances in a given State.”
According to the TE to the 2006 U.S. Model, to determine whether income falls under
Article 16 or another article, “the controlling factor will be whether the income in
question is predominantly attributable to the performance itself or to other activities or
property rights.”
Given the nature of the services required of a golf or tennis player under a typical oncourt endorsement contract in exchange for a retainer fee, the requisite connection or
relationship generally always exists between retainer fees and the player’s performance
as such. Retainer fees are paid to players for wearing the sponsor’s clothing and using
the sponsor’s equipment in a tournament, making promotional appearances on behalf of
the sponsor immediately before or after the conclusion of a tournament, and
participating in photo and filming days that coincide with the player’s tournament
schedule. Where an on-court endorsement contract requires a golf or tennis player to
exposure value of which was nearly $25 million, according to Joyce Julius & Associates. Nike Garners
$14.7M Worth of Exposure From Masters Final Round, STREET & SMITH’S SPORTS BUSINESS DAILY, Apr.
18, 2008, http://www.sportsbusinessdaily.com/article/120149.

PRENO-143653-08

16

visit the executive offices of the sponsor to address a shareholders meeting, or to
participate in some other promotional activity not connected with an athletic event, the
portion of the retainer fee that is allocable to such appearances could be covered by
Article 7 of the 2006 U.S. Model. Often, however, under the typical on-court
endorsement contract any amounts attributable to such services would be de minimis.
If a player establishes that he or she was paid more than a de minimis amount for the
use of his or her name and likeness rights as part of a print or media advertising
campaign that is not directly or indirectly related to a sports event, or for the use of his
or her name on a line of clothing or equipment, that income would generally be business
profits governed by Article 7 of the 2006 U.S. Model. Income covered by Article 7 is not
taxed in the United States unless the golf or tennis player has a fixed place of business
in the United States through which he or she carried on the business of generating
endorsement income.
Notwithstanding the foregoing, some golf and tennis players claim that their retainer
fees (or even the entire amount of compensation under their on-court endorsement
contracts, including ranking and placement bonuses) should be characterized 50
percent as royalties and 50 percent as services, or even exclusively as royalties, on the
theory that the services required of them are de minimis compared to the value of their
name and likeness rights in promoting the sponsor’s products. In support of a formulary
split they rely, erroneously, on the Kramer case, which is factually distinguishable from
the case presented under a typical on-court endorsement contract.32 Kramer did not
involve an income tax treaty or an on-court endorsement contract. Kramer did not
compete during the years at issue in the case; he was retired. Finally, Kramer was paid

32

Players generally acknowledge that the 70%/30% split in the Kramer case is not appropriate if they are
still actively participating in their sport, as opposed to having retired from play. Accordingly, many
taxpayers erroneously refer to an example in CCA 199938031 to support a 50%/50% split. In the
example, a tennis player allocates income from a hypothetical endorsement contract equally between
royalties and income from the performance of services. The CCA states:
The Service agrees with the classification of the activities. However, the Service may
consider comparable third party contracts or other relevant valuation evidence for each of
the activities to determine whether the amount allocated to each was appropriate.
****
In this regard, it is important to note that a formulary approach should not be used. . . .
[T]he allocation of income among treaty classifications depends on the mixture of
activities performed and upon the percentage of the whole amount that would have been
paid, at arm’s length, for each of the activities. The percentage of the income attributable
to each activity will vary depending on the facts of the case. Therefore, no bright line
tests should be applied.
(Emphasis added.) As is the case with Kramer, the example in the Chief Counsel Advice involves facts
distinguishable from those addressed by this general legal advice memorandum. The CCA assumed that
the sponsor did, in fact, exploit the tennis player’s name and likeness rights for in-store displays of its
clothing and racquets, separate and apart from the tennis player’s performance on court. In addition, the
analysis was based on the 1996 U.S. Model, which included the phrase “other like right or property” in its
definition of the term “royalties.” The advice nonetheless concluded that there would never be a “bright
line test” for allocating income between services and royalties.

PRENO-143653-08

17

based on a percentage of the income from the sales of the products bearing his name
and signature.33
There is no support for a formulary split of retainer fees between services and royalties
under the typical on-court endorsement contract. To the contrary, the evidence
demands the conclusion that a typical on-court endorsement contract gives rise
exclusively to services income; if a trivial amount of income were derived from a right
enumerated under Article 12 in connection with a sporting event, it would also be
governed by Article 16.
3. Ranking and placement bonuses under the Code
Ranking and placement bonuses are payments for personal services under the Code.
An athlete earns a placement bonus under an on-court endorsement contract by
winning or placing at a specific event. An athlete earns a ranking bonus by performing
at a certain level at multiple events over the course of a specified ranking period.
4. Characterization of ranking and placement bonuses under treaties
Ranking and placement bonuses are governed by Article 16 because they are linked to
an athlete’s performance as such. Neither bonus may be earned unless the athlete
actually competes.
cc: Jeffrey E. Gold
Associate Area Counsel (Washington, Group 3)
(Small Business/Self-Employed)

33

Kramer provides an example of a situation where an athlete’s image has been exploited by a sponsor
in connection with the promotion of its product. It does not, however, involve an on-court endorsement
contract. Kramer was not paid a retainer fee or placement and ranking bonuses. He had retired from
tennis fifteen years prior to the years at issue. He granted Wilson the exclusive rights to manufacture and
sell tennis frames and equipment under his name. In exchange, he earned royalties equal to 2.5%
percent of net income from sales, which the court treated as a payment “for the use of a valuable
intangible asset—namely, goodwill associated with his name.” Although the contract required Kramer to
use the sponsor’s equipment, it was first negotiated in 1947, at the beginning of his professional tennis
career, and extended with substantially identical terms after his retirement in 1960. The contract stated
that it was “mutually understood” that Kramer would make personal appearances for Wilson “whenever it
was consistent with the interest of both parties.” The court found, based on an analysis of all his activities
during the years at issue, that most of Kramer’s activities were, in fact, undertaken on his own behalf and
not for Wilson. Thus, while Kramer asserted that the contract gave rise exclusively to “earned income” for
certain federal tax purposes, the court concluded that the “royalties” were paid primarily for the exclusive
right to use Kramer’s name on Wilson’s equipment, and allowed Kramer to treat only 30% of the
payments as “earned income” for the services he rendered to Wilson promoting his signature line of
goods.

